·:·,
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of1   -7
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After November 1, 1987)


                             Francisco Garcia-Garcia                                   Case Number: 2:19-mj-8656

                                                                                       Federal Defenders
                                                                                       Defendant's Attorney


       REGISTRATION NO. 83790298
       THE DEFENDANT:                                                                                                    MAR 11 2019
        IZI pleaded guilty to count(s) 1 of Complaint
                                                 ------~------------------------~--~~------------~---
        0 was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                               Count Number(s)
       8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                     1

        0 The defendant has been found not guilty on count(s)
                                                        --------------------------------------
        0 Count(s)                                            dismissed on the motion of the United States.
                          -----------------------------------
                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       ~ TIME SERVED                               0 ----------------days
         IZI Assessment: $10 WAIVED 181 Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         0 Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, March 11,2019
                           ~-                                                   Date of Imposition of Sentence


                           ~
        Received
                      ~ou=s~M~-------
                                                                                ~~
                                                                                 RUTH~
                                                                                HOORABLE             EZMONTENEGRO
                                                                                UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                          2: 19-mj-8656
